Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 1 of 181




                   COMPOSITE
                    EXHIBIT A
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 2 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 3 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 4 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 5 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 6 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 7 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 8 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 9 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 10 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 11 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 12 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 13 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 14 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 15 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 16 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 17 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 18 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 19 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 20 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 21 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 22 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 23 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 24 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 25 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 26 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 27 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 28 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 29 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 30 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 31 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 32 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 33 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 34 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 35 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 36 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 37 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 38 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 39 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 40 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 41 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 42 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 43 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 44 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 45 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 46 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 47 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 48 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 49 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 50 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 51 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 52 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 53 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 54 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 55 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 56 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 57 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 58 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 59 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 60 of 181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 61 of 181

                                                                                Service of Process
                                                                                Transmittal
                                                                                08/28/2020
                                                                                CT Log Number 538168003
       TO:      Jill M Calafiore, Rm 3A119A
                AT&T Corp.
                One AT&T Way-
                Bedminster, NJ 07921-

       RE:      Process Served in Florida

       FOR:     AT&T Mobility National Accounts LLC (Domestic State: DE)




       ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

       TITLE OF ACTION:                   ISLAND WIFI LIMITED, LLC., etc., Pltf. vs. AT&T MOBILITY NATIONAL ACCOUNTS LLC.,
                                          etc., Dft.
       DOCUMENT(S) SERVED:                Summonses, Notice(s), Motion, Emergency Injunction, First Verified Amended
                                          Complaint, Verification, Certificate, Attachment(s)
       COURT/AGENCY:                      Miami-Dade County Circuit Court, FL
                                          Case # 2020017369CA01
       NATURE OF ACTION:                  Breach of contract and fraud against the plaintiff hereby served in the matter
       ON WHOM PROCESS WAS SERVED:        C T Corporation System, Plantation, FL
       DATE AND HOUR OF SERVICE:          By Process Server on 08/28/2020 at 04:20
       JURISDICTION SERVED :              Florida
       APPEARANCE OR ANSWER DUE:          Within 20 days after service, exclusive of the day of service (Document(s) may
                                          contain additional answer dates)
       ATTORNEY(S) / SENDER(S):           Kevin Drummond
                                          BLUE LINE LAW FIRM, PLLC
                                          1645 Palm Beach Lakes Blvd., Suite 1200
                                          West Palm Beach, FL 33401
                                          888-611-9511
       ACTION ITEMS:                      CT has retained the current log, Retain Date: 08/29/2020, Expected Purge Date:
                                          09/08/2020

                                          Image SOP

                                          Email Notification, Jill M Calafiore jcalafiore@att.com

       SIGNED:                            C T Corporation System
       ADDRESS:                           1999 Bryan St Ste 900
                                          Dallas, TX 75201-3140
       For Questions:                     877-564-7529
                                          MajorAccountTeam2@wolterskluwer.com




                                                                                Page 1 of 1 / DC
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 62 of 181


                                                                Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




 Date:                    Fri, Aug 28, 2020

 Server Name:             Shirley Lowe

 Location:                Miami, FL




 Entity Served            AT&T MOBILITY NATIONAL ACCOUNTS LLC

 Agent Name               CT CORPORATION SYSTEM

 Case Number              2020-03.7369-CA-01

 J urisdiction            FL




                                                            1
 Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 63 of 181
Filing # 112160371 E-Filed 08/20/2020 09:48:30 PM                                                             (91//I
 XI IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
 O IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

  DIVISION                                                                                                                CASE NUMBER
  EX CIVIL                                        SUMMONS 20 DAY CORPORATE SERVICE
  O DISTRICTS                                           (a) GENERAL FORMS                                            2020-017369-CA-01
  O OTHER
  PLAINTIFF(S)                                               VS. DEFENDANT(S)                                                SERVICE
                                                              AT&T MOBILITY NATIONAL
  ISLAND WIFI LIMITED,LLC.,                                   ACCOUNTS LLC., A Foreign Limited
  A Foreign Limited Liability Company,                        Liability Company
           Plaintiff,                                                   Defendant,
  THE STATE OF FLORIDA:
  To Each Sheriff of the State:
  YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action o
  defendant(s):    AT&T MOBILITY NATIONAL ACCOUNTS LLC
                   do C T CORPORATION SYSTEM
                    1200 SOUTH PINE ISLAND ROAD
                   PLANTATION,FL 33324
  Each defendant is required to serve written defense to the complaint or petition on
  Plaintiff's Attorney: Kevin Drummond,Esq.

  whose address is: 1645 Palm Beach Lakes Blvd., Suite               1200, West Palm Beach, FL. 33401
 Telephone 888-611-9511
 E-Service Intake@tbIlf.com
  within 20 days " Except when suit is brought pursuant to s. 768.28. Florida Statutes, if the State of Florida. one of its agencies,
  or one of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall be 40 days.
  When suit is brought pursuant to. 768.28. Florida Statutes, the time to respond shall be 30 days." after service of this summons
  on that defendant , exclusive of the day of sell/ice, and to file the original of the defenses with the Clerk of this Clerk Court either before
  service on Plaintiffs attorney or immediately thereafter. If a defendant fails t             efault will be entered against that defendant for
  the relief demanded in the complaint or petition.
                                                                                                                               DATE
   HARVEY RUVIN
  CLERK of COURTS                                                                                                              8/27/2020
                                                             DEPUTY CLERK

                      AMERICANS WITH DISABILITIES ACT OF 1990
                                        ADA NOTICE
 "If you are a person with a disability who needs any accommodation in order to
 participate in this proceeding, you are entitled, at no cost to you,to the provision of certain
 assistance. Please contact Aliean Simpkins, the Eleventh Judicial Circuit Court's ADA
 Coordinator, Lawson E. Thomas Courthouse Center, 175 NW 1st Avenue, Suite 2400,
 Miami, FL 33128; Telephone (305) 349-7175; TDD (305) 349-7174, Email
 ADA(&,judl1.flcourts.org; or via Fax at(305)349-7355, at least seven (7) days before your
 scheduled court appearance, or immediately upon receiving this notification if the time
 before the scheduled appearance is less than seven (7) days; if you are hearing or voice
 impaired,call 711."
 CLK/CT. 314 Rev. 09/19                                                                              Cleric's web address: www.miami-dadeclerk.com
    Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 64 of 181
Filing # 112160371 E-Filed 08/20/2020 09:48:30 PM

 XI IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
 O IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

  DIVISION                                                                                                              CASE NUMBER
  IX CIVIL                                        SUMMONS 20 DAY CORPORATE SERVICE
  O DISTRICTS                                           (a) GENERAL FORMS                                          2020-017369-CA-01
  O OTHER
  PLAINTIFF(S)                                               VS. DEFENDANT(S)                                                 SERVICE
                                                              AT&T MOBILITY NATIONAL
  ISLAND WIFI LIMITED,LLC.,                                   ACCOUNTS LLC., A Foreign Limited
  A Foreign Limited Liability Company,                        Liability Company
           Plaintiff,                                                   Defendant,
  THE STATE OF FLORIDA:

  To Each Sheriff of the State:

  YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action on
  defendant(s):    AT&T MOBILITY NATIONAL ACCOUNTS LLC                                                                                      0
                   d o C T CORPORATION SYSTEM                                                                                               0

                    1200 SOUTH PINE ISLAND ROAD
                   PLANTATION,FL 33324
  Each defendant is required to serve written defense to the complaint or petition on
  Plaintiffs Attorney: Kevin Drummond,Esq.

  whose address is: 1645 Palm Beach Lakes Blvd., Suite 1200, West Palm Beach, FL. 33401
 Telephone 888-611-9511
 F.-Service Intake@thIlf.com
  within 20 days " Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of Florida, one of its agencies,
  or one of its officials or employees sued in his or her official capacity is a defendant the time to respond shall be 40 days.
  When suit is brought pursuant to. 768.28. Florida Statutes, the time to respond shall be 30 days." after service of this summons
  on that defendant, exclusive of the day of service, and to file the original of the defenses with the Clerk of this Clerk Court either before
  service on Plaintiffs attorney or immediately thereafter. If a defendant fails t           efault will be entered against that defendant for
  the relief demanded in the complaint or petition.

                                                                                                                               DATE
   HARVEY RUVIN
  CLERK of COURTS                                                                                                         •    8/27/2020
                                                             DEPUTY CLERK

                      AMERICANS WITH DISABILITIES ACT OF 1990
                                        ADA NOTICE
 "If you are a person with a disability who needs any accommodation in order to
 participate in this proceeding, you are entitled, at no cost to you,to the provision of certain
 assistance. Please contact Aliean Simpkins, the Eleventh Judicial Circuit Court's ADA
 Coordinator, Lawson E. Thomas Courthouse Center, 175 NW 1st Avenue, Suite 2400,
 Miami, FL 33128; Telephone (305) 349-7175; TDD (305) 349-7174, Email
 ADA judll.flcourts.org; or via Fax at(305)349-7355, at least seven (7) days before your
 scheduled court appearance, or immediately upon receiving this notification if the time
 before the scheduled appearance is less than seven (7) days; if you are hearing or voice
 impaired,call 711."
 CLK/CT. 314 Rev. 09/19                                                                            Clerk's web address: www.miami-dadeclerk.com
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 65 of 181




                   IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                           IN AND FOR MIAMI-DADE COUNTY FLORIDA
                                        CIVIL DIVISION

      ISLAND WIFI LIMITED, LLC.,
      A Foreign Limited Liability Company
      Plaintiff,
                                                     Case No: TO BE DETERMINTED BY COURT
      V.

      AT&T MOBILITY NATIONAL ACCOUNTS LLC.,
      A Foreign Limited Liability Company
      Defendant,

                                       NOTICE TO DEFENDANT OF:

           PLAINTIFF'S EMERGENCY MOTION FOR INJUNCTIVE RELIEF AGAINST
                      DEFENDANT AT&T MOBILITY SERVICES LLC.

      COMES NOW,PlaintiffISLAND WIFI LIMITED, LLC., by and through its undersigned

      counsel, hereby files this Notice to Defendant ofPlaintiff's Emergency Motion for Injunctive

      Relief, and respectfully states as follows:

           1. Plaintiff and Defendant have an ongoing business dispute.

           2. Plaintiff hereby notifies Defendant ofPlaintiffs Intent to Seek Ex-Parte Injunctive Relief.

           3. Defendant may contact Plaintiff's Counsel at the information in the signature stamp

              located on page two.

                                         CERTIFICATION OF SERVICE

           I hereby CERTIFY that a true and correct copy of the foregoing Notice ofPlaintiff s

           Emergency Motion for Injunctive Relief, has been served on Defendant's Registered Agent

           CT Corp. Services, by process server scheduled for service on August 14, 2020,

           demonstrating notice of seeking this relief.

           Dated this 14 day of August, 2020.

           Respectfully Submitted,
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 66 of 181




                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                                IN AND FOR MIAMI-DADE COUNTY
                                        CIVIL DIVISION

   ISLAND WIFI LIMITED, LLC.,
   A Foreign Limited Liability Company
   Plaintiff,

    V.                                                       Case No: 2020-017369-CA-01

   AT&T MOBILITY NATIONAL ACCOUNTS LLC.,
   A Foreign Limited Liability Company
   Defendant,


                 EMERGENCY MOTION FOR ENTRY OF TEMPROARY INJUNCTION

         Plaintiff, ISLAND WEFT LEMTIED, LLC., hereby moves this court for the entry of a Temporary

         Injunction against Defendant AT&T MOBILITY NATIONAL ACCOUNTS LLC.,in the same or

         substantially the same form attached hereto as Exhibit A. As grounds for this motion Plaintiff

         refers the Court to the allegations in the Verified Amended Complaint fined in this matter and the

         evidence to be presented at the hearing on this motion.

         Respectfully Submitted,
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 67 of 181




                                    CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing Plaintiffs Verified Motion

      for Emergency Injunction has been served on Defendant's registered agent CT Corporate

      Systems.



                                                    Respectfully Submitted,
                                                    BLUE LINE LAW FIRM,PLLC



                                                    By: /s/ Kevin Drummond
                                                    KEVIN DRUMMOND,ESQ.(FBN 1002238)
                                                       1645 Palm Beach Lakes Blvd., Suite 1200
                                                       West Palm Beach, FL 33401
                                                       Telephone: 888-611-9511
                                                       Facsimile: 561-892-3330
                                                       E-Service: intake@tbllf.com
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 68 of 181




                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                                IN AND FOR MIAMI-DADE COUNTY
                                        CIVIL DIVISION

   ISLAND WIFI LIMITED, LLC.,
   A Foreign Limited Liability Company
   Plaintiff,

   V.                                                         Case No: 2020-017369-CA-01

   AT&T MOBILITY NATIONAL ACCOUNTS LLC.,
   A Foreign Limited Liability Company
   Defendant,


                                      EMERGENCY INJUNCTION AGAINST

                             AT&T MOBILITY NATIONAL ACCOUNTS LLC.

        This matter cam before the Court on the          day of       , 2020, upon Plaintiff's Emergency

        Motion for Entry of Temporary Injunction. The Court has reviewed Plaintiff's motion together

        with the Verified Amended Complaint upon which it is based, received evidence, and is otherwise

        fully advised in the premises,

               Based upon the evidence presented , the Court finds:

        I. Defendant AT&T MOBILITY NATIONAL ACCOUNTS LLC., is a foreign Limited Liability

            Corporation and is subject to the jurisdiction of this Court and venue is proper in this county.

        2. The Amended Verified Complaint and Emergency Motion for Entry of Temporary Injunction

            have been filed and are in proper form.

        3. Plaintiff, ISLAND WIFI LIMITED LLC., has made a prima facie showing that Plaintiff and

            Defendant have a valid written contract, binding upon them, and that Defendant is not entitled

            to cancel the contract.




        3
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 69 of 181




      4. The evidence demonstrates that Plaintiff has no adequate remedy at law and will be irreparably

            harmed if Defendant is not enjoined,from cancelling the contract,from disrupting the services

          provided thereunder and from limiting the Plaintiff's access to its account.

      5. Plaintiffs injury will be not only financial but harm to its business reputation and goodwill

          amongst its customers.

      6. Plaintiff's customers likely face dangerous obstacles and undue risk to their health, safety, and

            welfare.

               Accordingly, it is hereby ORDERED:

   A. Defendant AT&T MOBILITY NATIONAL ACCOUNTS LLC., and all persons and entities

      acting in concert or participation, shall be and are hereby enjoined from cancelling Plaintiff

      ISLAND WIFI LIMITED LLC's contract or interfering with Plaintiffs use of its account as

      permitted by the contract.

   B. Plaintiff shall post a surety bond for the issuance of this Temporary Injunction in the amount of

      $5,000.00, or deposit $5,000.00 into the registry of the Court where it shall be held until further

      order of this Court, which security shall confirm to the requirements of Fla. R. Civ. P. 1.610(b);

      and

   C. Plaintiff shall immediately cause a conformed copy of this Emergency Temporary Injunction to

      be served upon Defendant or upon counsel of record, if any, and this Emergency Temporary

      Injunction shall take effect upon service upon Defendant, or its counsel off record, if any, and the

      filing of the bond described in(B)hereof.

      DONE and ORDERED in Miami-Dade County Florida, at                         am/pm this         day of

                             ,2020.


                       Circuit Court Judge


      4
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 70 of 181




                     IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                                 IN AND FOR MIAMI-DADE COUNTY
                                         CIVIL DIVISION

   ISLAND WIFI LIMITED,LLC.,
   A Foreign Limited Liability Company
   Plaintiff,

    V.                                                            Case No: 2020-017369-CA-01

   AT&T MOBILITY NATIONAL ACCOUNTS LLC.,
   A Foreign Limited Liability Company
   Defendant,


            PLAINTIFF'S FIRST VERIFIED AMENDED COMPLAINT & INCORPORATED
                                  MEMORANDUM OF LAW

         COMES NOW,PlaintiffISLAND WIFI LIMITED,LLC., by and through its undersigned

         counsel, hereby files this Amended Complaint for Declaratory, Monetary and Emergency

         Injunctive Relief, and respectfully states as follows:


                                                  I.INTRODUCTION

                Plaintiff Island Wi-fl Limited, LLC., is a startup company,in the business of providing wi-

         fi capable mobile devices to a broad spectrum ofclients and the general public. Defendant"AT&T"

         is the largest telecommunications provider globally. Plaintiff and Defendant are parties to a

         contractual agreement commencing on or about November 20,2019 and lasting two years. A copy

         of the contract is attached hereto as (Ex. A). The general terms of the contract require Defendant

         to provide Plaintiff with an account wherein Plaintiff can add or remove, at its leisure individual

         lines of service, for which Defendant provides unlimited data services at a set rate per-line. Both

         of the parties faithfully performed the contract for eight-months without issue between them.

         Plaintiff timely and routinely paid the monthly bill and enjoyed the service provided by Defendant
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 71 of 181




              On July 17, 2020, Defendant informed Plaintiff, without consultation, that Plaintiff's

      account would be terminated on August 17, 2020, due to Plaintiffs usage of the paid for lines of

      unlimited data. Plaintiff has paid more than $200,000.00 in monthly bills over the short life of the

      contract and invested more in its own business growth.

              This litigation quickly followed, and Plaintiffseeks to have this Honorable Court adjudicate

      the contractual rights ofthe parties as Defendant has unilaterally and materially altered the contract

      by restricting the Plaintiffs usage of its account, shortening the term of the contract and failing to

      perform as required by the contract. Defendant's actions are causing increasing harm to the

      Plaintiffs international business reputation and goodwill amongst its customers. On August 17,

      2020, the threatened termination date, Defendant's counsel ensured Plaintiff's counsel via email,

      "[t]he status quo is being maintained until further notice" and that there was no need for Plaintiff

      to pursue an emergency injunction. (Ex. B). Despite the reassurance, On August 18, 2020,

      Defendant not only breached their own interpretation of the "status-quo" but once again shifted it

      in their favor by restricting the Plaintiff's from utilizing lines of service it that were previously

      paid for. Further the "status-quo" that should be maintained is the mutual performance of the

      contractual agreement, as written, by both parties, not "status-quo," defined by the Defendant

      which includes their material breach and bad faith performance.'




      I In the case ofAnnex Indus. Park, LLc. v. Cornet- Land.,LLC,206,So. 3d 739, the trial court enjoined a party accused
           of trespassing from any future entry upon the land of another. Corner previously gave permission to Annex. to
            use a portion of its land, and later withdrew said permission. Id at 740. Even after a Cease and desist Annex.
           continued to use Corner's property. Id. Corner sought a temporary injunction and the trial court granted it. Id..On
           appeal, Florida's Third District Court of Appeal upheld the injunction and dismissed Annex.'s argument that the
           injunction disturbed the status quo and was therefore improper. Id. at 741. In doing so, the District Court ruled
           that "a trial court does not abuse its discretion by enjoining an alleged continuing trespass, even if the injunction
           disturbs, rather than preserves, the status quo. Id. at 740.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 72 of 181




                            A.NEGOTIATIONS AND CONTRACT FORMATION

       1.      The parties initial dealings before signing the contract lasted over 90 days as Plaintiff

      sought to understand the market for which its business would operate.

      2.       Prior to signing the contract, Plaintiff discussed the parties contract at length with

      Defendant's representatives Kareem Najjar & Matthew Kutcher.

      3.       Plaintiffrepresented by its executive officers, negotiated the contractual terms, and selected

      what was believed to be a mutually beneficial service plan.

      4.       Based upon the representations of Defendant's representatives, Kareem Najjar and

      Matthew Kutcher, Plaintiff's business-to-business contract was appropriate for the Plaintiff's

      needs.

      5.       AT&T required a United States entity be formed for the contracted services within the

      United States, accordingly Plaintiff's entity was formed on October 30, 2019. Defendant was well

      aware of the newly formed entity.

      6.       Plaintiff is startup business in the United States and modeled its business operations from

      a lucrative company operated abroad. They do not have in-house counsel, or much experience with

      contract drafting.

      7.       Defendant is a telecommunications provider believed to be valued at more than $200 billion

      with untold resources at its disposal, drafted the contract, and trained the representatives who

      advised Plaintiff.

      8.       Before contracting with AT&T,Plaintiffresearched "would be competitors" who advertise

      that they use AT&T's service to supply data services to their own customers.

      9.       Plaintiff discussed these business models and practices with AT&T's representative

      Matthew Kutcher & Kareem Najjar prior to signing the contract with Defendant.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 73 of 181




       10.    Defendant's representatives stated that this was not permissible if they are using the brand

      of AT&T without permission.

       1 1.   Kutcher assured Plaintiff the proposed contract supplied by AT&T permitted Island Wi-

      fi's proposed uses for the business-to-business data packages and products.

       12.    Initially Plaintiffs contract was submitted for approval, by Kutcher, under the name of the

      foreign entity.

       13.    Plaintiffs contract was rejected due to the foreign status of that entity.

       14.    Plaintiff then formed a United States L.L.C.

       15.    At the time ofPlaintiff receiving the final contract, Kutcher was well aware that Plaintiffs

      business revolved around selling wi-fi services, as the name "MyIslandWifi" implies.

       16.    Plaintiff reiterated these plans to Kutcher numerous times before signing the contract, and

      within the 30-day cancellation period after execution.

       17.    Before signing the contract or making any formal agreement, Kutcher and Najjar supplied

      Plaintiff with ten (10)SIM cards to "test the network's ability and coverage."

       18.    During negotiations, Plaintiff specifically pointed out the clause related to reselling and

      was assured that it was not an issue as long as the branding of AT&T was not used.

      19.     Plaintiff was told this "reselling clause" was standard in all of Defendant's business-to-

      business contracts.

      20.     Plaintiffs representative then explained the business operations and success of the foreign

      Wi-fl company to Najjar and/or Kutcher.

      21.      Plaintiff demonstrated a successful business model and clear ability to generate revenue in

      addition to opening a large volume of individual lines.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 74 of 181




      22.      During negotiations, Defendant's representatives informed that due to Plaintiff's recent

      incorporation date of October 30, 2019, and lack of credit a $1,000.00 deposit per-line opened on

      the account would be required.(Ex. B).

      23.       As of the filing of this complaint, the total deposit would be in excess of three-million

      dollars if AT&T had not waived this requirement.2(Ex. B).

      24.      Defendant waived the $1,000.00 deposit requirement.

      25.      Plaintiff's representative specifically required that international roaming be prohibited on

      all lines on the account.

      26.      Plaintiffsigned the contract on or about November 20,2019 and began performance shortly

      thereafter; the contract expires on or about November 20, 2021.

                                          B.THE CONTRACTUAL TERMS

      27.      The terms of the contract require Plaintiff to pay per-line of service purchased from the

      Defendant plus any applicable activation fees, taxes, or other charges.(Ex. A).

      28.      The terms require Plaintiff to pay at least $45,000.00 annually for Defendant's service

      under the contract's minimum revenue provision.(Ex. A.)

      29.      If Plaintiff failed to consume $45,000.00 of service from Defendant annually, Plaintiff

      would pay the difference between any lesser amount billed and $45,000.00.(Ex. A).

      30.      This means AT&T expected, required, or would otherwise penalize Plaintiff, if enough

      lines ofservice did not remain active throughout each year ofthe agreement, on average more than

      2,000 aggregate lines based on monthly billing/counting.(Ex. A).




        The deposit requirement would have paid for the monthly charge for the entire contractual term, plus an additional
          9 months.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 75 of 181




      31.     The crux of the agreement requires AT&T to provide unlimited interne for each line

     Plaintiff pays for, Plaintiff receives a SIM card that can be activated and inserted into a mobile

      device, deactivated or suspended at Plaintiff's will and reactivated if Plaintiff chooses.

      32.     Plaintiff has paid its monthly bill to AT&T every month and has performed all of its

      obligations under the contract, including Plaintiff's most recent bill for the billing cycle of August

      5,2020 through September 4, 2020, in excess of $70,000.00, is paid in full.

      33.     AT&T reasonably expected that Plaintiff's business would generate a large amount of lines

      but knew if Plaintiff failed to do so the contract contained a minimum revenue requirement of

      $45,000.00, for which Defendant would still profit.(Ex. A).

                    C.AT&T's KNOWLEDGE OF PLAINTIFF'S OPERATIONS
              INTENTIONALLY WAIVED THE RIGHT TO TERMINATE THE CONTRACT

      34.     Before signing the contract, Plaintiffdiscussed the foreign business known as MyIslandWi-

      fi with Defendant's representatives Kareem Najjar & Matthew Kutcher.

      35.     Plaintiff's representative explained how it operated, how many lines ofservice it generated,

      its profitability, and how many new lines of service were expected on this new United States

      account and how the Plaintiff's business sought to model the other entity.

      36.     Defendant's representative(s) assured Plaintiff and its representatives that the contractual

      agreement was appropriate for Plaintiff's needs, namely selling wi-fi, as the name "MyIslandWi-

      fi" suggests.

      37.     Before and after signing the contract, Plaintiff has used numerous email addresses with

     @MyIslandWifi.com as the common domain to communicate with Defendant's representatives

      38.     Plaintiff's representative's signature block contains a link to the website —

      www.myislandwifi.com.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 76 of 181




      39.     Plaintiff's representative showed this website to Defendant's representatives Najjar and

      Kutcher.

      40.      This website remains substantially the same today and it did then.

      41.      This website makes it clear how the Plaintiff's business operates, namely selling

      42.      Defendant and its representatives had actual knowledge of Plaintiff's business operations,

      or at least the nature thereof before signing the contract.

      43.     For execution of the contract, Defendant's representative Matthew Kutcher sent the

      contract to "Sales@MyIslandWifi.com." "Sales@MyIslandWifi.com" should have been a clear

      indication that Plaintiff sells wi-fl. 0.

      44.      After signing the contract, Plaintiff's representative sent an email directly to AT&T

      representative Kutcher, stating "[a]t this time we are waiting to complete orders due to the delays

      in the account," and requested an update on when the account would be active so Plaintiff's orders

      could be filled.(Ex. B).

      45.      This communication clearly informs Defendant that Plaintiff does in fact sell or otherwise

      redistribute wi-fl.(Ex. B).

      46.      Defendant nor its representatives confused this statement as referring to Plaintiff's personal

      order for necessary SIM cards.

      47.      On December 10, 2019, Plaintiff spoke with Najjar about paragraph 9 of the contract

      between the parties, prohibited usages and reselling.

      48.      Based upon that conversation, Plaintiff sought to exercise the 30-day termination clause.

      49.      On December 11, 2019, Najjar emailed Kutcher to inform him of the conversation.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 77 of 181




      50.     Defendant's representative Kutcher assured Plaintiff that "several AT&T customers use

      this contract for the very same reason, and if you have any questions or concerns, reach out to me

      directly."

      51.     Defendant's representative Kutcher stated to Plaintiff that he serviced several accounts

      doing the same distribution as Plaintiff.

      52.     Kutcher's representations induced the Plaintiff to sign the contract.

      53.     Kutcher's representations induced the Plaintiff to refrain from terminating the contract.

      54.     Kutcher had actual knowledge of Plaintiff's intended usage and business operations.

      55.     With this knowledge, Kutcher, for the purpose of bolstering his sales record, opened

      Plaintiff's account, and continuously ensured Plaintiff their operations fell within the scope of the

      contract.

      56.     Defendant adequately trains its representatives regarding the products and services they

      sell.

      57.     Kutcher knew these statements were false when he made them.

      58.     Kutcher knew these statements were likely to mislead consumers.

      59.     Kutcher made these statements with reckless disregard to their truth or falsity.

      60.     Kutcher made these statements with the intent to enrich AT&T,or himself.

      61.     Cancellation did not occur, because Defendant's representative(s), specifically Matthew

      Kutcher, again reassured Plaintiff that the contract was appropriate for Plaintiff's needs, ensuring

      Kutcher would meet his quota for new lines activated.(Ex. C).

      62.     Kutcher had full knowledge ofthe Plaintiffs needs and planned uses as he advised Plaintiff

      of the proper product.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 78 of 181




      63.       Defendant's representatives did not disclose to Plaintiff the existence of alternative

      products and account plans offered by AT&T, their affiliate(s), or subsidiary(ies), that permit the

      very business Plaintiff was engaged in.

      64.       It was not until June 2020 that Plaintiff learned of the APEX3(AT&T Partner Exchange)

      program/product offered on AT&T's network.

      65.       APEX would have been more appropriate for Plaintiffs business operations than the

      business-to-business contract supplied by the Defendant.

      66.       Before entering into the contract, Defendant and/or their authorized representatives were

      informed by owner-Tripp, of the Plaintiff's intended business operations, directly and indirectly.

      67.       Defendant had a duty to inform Plaintiff ofthe proper product or service.

      68.       Instead Defendant seeks to terminate the contract, leaving Plaintiff's business with no

      alternative for its customers.

      69.       Further demonstrating knowledge prior to July 17, 2020, AT&T actively assisted in

      resolving a dispute in May 2020 between Plaintiff and one of its customers:

      70.       This dispute was causally related to AT&T products, services, and Plaintiff's accounts.

      71.       This customer claimed ownership of approximately 200 lines of service on Plaintiffs

      account and sought move them onto an account not owned by Plaintiff.

      72.       This customer accessed Plaintiffs account without authorization and attempted to transfer

      approximately 200 lines to a different account.

      73.       The nature ofthis dispute evidences the nature ofthe Plaintiffs business operations, already

      known by the Defendant.

      74.       Defendant intervened and resolved the issue in favor ofthe Plaintiff.


      3 The  APEX program supports the very business that Plaintiff was engaged in, however Plaintiffs representative were
            never informed of its existence before the contract was executed.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 79 of 181




      75.     Defendant shut down the account the attempted transfer was directed.

      76.     Defendant shut down the account the attempted transfer was directed because Horn was

     "reselling" Defendant's products and services.

      77.     Plaintiff's account was allowed to remain open without objection.

      78.     If Defendant made a reasonable inquiry into the matter it would have discovered Plaintiff's

      business operations.

      79.     Defendant did make a reasonable inquiry into the matter.

      80.     Defendant willfully ignored the obvious signs of Plaintiffs business operations.

      81.     No later than May 2020, Defendant knew Plaintiff sold and distributed Wi-fi services and

      voiced no objection.

      82.     Throughout the course of performance, AT&T allowed Plaintiff to generate more lines on

      the account, expand its customer base, grow as a business account holder with AT&T,and invest

      considerable sums of money into its business.

      83.     In doing so, Defendant waived any right it may have possessed to terminate Plaintiff's

      contract for the reasons stated on July 17, 2020.

      84.     Defendant had direct knowledge of the exact conduct that they are now using as the basis

      for declaring Plaintiff is in breach of the agreement and Plaintiff's account would be terminated.

      85.     Defendant made no objections to Plaintiff's use of its products when Plaintiff, fearing

      something was amiss, attempted to terminate the agreement in December of 2019.

      86.     Instead Defendant's representative Kutcher doubled down and assured Plaintiff's

      representative that they "had nothing to worry about as long as Island Wi-fl paid their bill."
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 80 of 181




      87.     Defendant made no objections to Plaintiffs use of its products and services even after

     Defendant fraud department investigated the report made by Plaintiffs representative in May of

     2020.

      88.     On July 17, 2020, that same fraud department, without providing any alternative,

      threatened to close Plaintiffs account for activity that Defendant had knowledge of for more than

      six-months prior, or would have been discovered by reasonable diligence.

      89.     Defendant's representatives Kareem Najjar and/or Matthew Kutcher purposefully did not

      disclose that the contract was inappropriate for Plaintiffs needs, inter alia, to generate profit,

     commissions, meet sales quotas and/or otherwise improve their overall work performance.

      90.     Upon information and belief representative Kutcher was promoted to position that paid

      approximately a 50% higher salary around the time Plaintiffs contract was finalized.

      91.     Defendant on numerous occasions, was made aware of the Plaintiffs usage of its products

      and services.

      92.     Defendant on numerous occasions, accepted the Plaintiffs usage of its products and

      services.

      93.     Defendant on numerous occasions, assented to Plaintiffs usage of its products and

      services by continuously billing, accepting payments, and providing service under the parties'

      contractual agreement.

      94.     Defendant, with the same knowledge they currently have, assented to the contract,

      amendments thereto, and Plaintiffs usage of AT&T services.

                          D.PLAINTIFF'S SUCCESSFUL BUSINESS VENTURE

      95.     Due to many market factors especially the health crisis caused by the Novel Coronavirus,

     Plaintiffs services have come into extreme demand.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 81 of 181




      96.     Because of this Plaintiff added a substantial amount of lines to their account in order to

      meet the new demand.

      97.     In November of 2020, Plaintiffs bill totaled $585.50.

      98.     In December of 2020, Plaintiffs bill totaled $290.79. Plaintiff paid and Defendant

      continued to provide services, even though Plaintiff attempted to cancel this month.

      99.     In January of2020,Plaintiffs bill totaled $1,071.57. Plaintiff paid and Defendant continued

      to provide services.

       100.   In February of 2020, Plaintiffs bill totaled $1,398.24. Plaintiff paid and Defendant

      continued to provide services.

       101.   In March of 2020, Plaintiffs bill totaled $9,622.60. Plaintiff paid and Defendant continued

      to provide services.

       102.   In April of 2020, Plaintiffs bill totaled $20,592.75. Plaintiff paid and Defendant continued

      to provide services.

       103.   In May of 2020, Plaintiffs bill totaled $27,000.51. Plaintiff paid and Defendant continued

      to provide services, despite the fraudulent activity this month clearly demonstrating the nature of

      Plaintiffs business.

       104.   In June of 2020, Plaintiffs totaled $105,197.59. Plaintiff paid and Defendant continued to

      provide services.

       105.   As Plaintiffs customer list increased, so did its bill to AT&T,and as well as the amount of

      data services in which AT&T provided. Despite the sizeable increase in Plaintiffs lines of service,

      Defendant voiced no objection.

       106.   As it stands, Plaintiff serves many types of clients ranging from U.S. public schools who

      have switched to distance learning; to clients who operate aquatic vessels currently at sea and will
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 82 of 181




      be at sea at the time in which Defendant plans to unilaterally and without justification breach the

      parties' contractual agreement.

      107.     Plaintiffs client's who operate aquatic vessels utilize Plaintiffs services to maintain safe

      and proper navigation, with accurate and up to date weather reports while at sea.

      108.     If and when the vessels lose internet access, their navigation equipment will be unable to

      update weather reports and hazardous conditions at sea.

      109.     AT&T knew or should have reasonably deduced the nature of Plaintiffs business

      operations before either signed the contract.

       1 10.   Plaintiffs name "Island Wi-fl Limited" & "My Island Wi-fl" are good indicators that a

      reasonably prudent person would investigate, if concerned with reselling of data services.

       1 11.   Further Plaintiffs statement lajt this time we are waiting to complete orders due to the

      delays in the account," in November of 2019 was another good indicator that Plaintiff was selling

      wifi, or maybe islands.

       112.    If nothing else, Plaintiff demonstrating the sister-business in the Bahamas was a clear sign

      of the Plaintiffs business operations within the U.S.

       1 13.   Defendant did not object to the Plaintiff's usage when it was apparent the Plaintiff was

      unlikely to meet its $45,000.00 minimum revenue requirement, as AT&T would have profited from

      the short fall.

       1 14.   Nine months after execution, Defendant demonstrated its intent to prematurely terminate

           the contract and cease service of Plaintiffs account.

       1 15.   This included lines of service for which Plaintiff had already paid for an advanced period.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 83 of 181




                       D.AT&T's ANTICIPATORY BREACH OF THE CONTACT

       1 16.   Since the inception of the agreement and for eight (8) months thereafter, both parties

      adhered to their contractual obligations.

       1 17.   Plaintiff has paid the required monthly-bill and Defendant has provided contracted services

       1 18.   Further Defendant allowed Plaintiff to control its account.

       1 19.   Defendant has granted Plaintiff's previous requests to open new lines of service.

       120.    Defendant has granted Plaintiff's previous requests for additional SEM cards, sometimes

      hundreds at a time.

       121.    In early July 2020, Plaintiff's representative inquired into a product offered by AT&T,

      which may better serve the Plaintiff's needs, known as the APEX program. Plaintiff sought to

      transfer their accounts to the APEX program, but those efforts have been unsuccessful.

       122.    On or about July 17,2020,Defendant, by email, unequivocally repudiated the contract with

      the Plaintiff, citing that Plaintiff breached Paragraph 9 of the contract.

       123.    Coincidentally, Plaintiff initially expressed concern with this very clause on December 11,

      2019.

       124.    Plaintiff was assured by AT&T representative Kutcher that there was no problem with the

      current contract or Plaintiff's use of AT&T services.

       125.    Defendant declared its intent to terminate data service to more than 3,000 lines on

      Plaintiff's account, for which Plaintiff is paying for and is current on all of its required monthly

      payments and has otherwise performed all obligations under the contract.(Ex. D).

       126.    Defendant repudiated the agreement with Plaintiff or seeks to do so, not because of the

      alleged reselling violation, but because of the volume of usage of the "unlimited internet" being

      used by Plaintiff.(Ex. D).
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 84 of 181




       127.    Based on information from Defendant's representatives, AT&T's APEX platform does in

      fact offer a contract/product that would be appropriate for the Plaintiffs business needs.

       128.    This product should have been disclosed to Plaintiff at the onset, and certainly no later than

      December 11, 2019.4

       129.    Further, if the current product is improper, that is solely the Defendant's fault, not the

      Plaintiffs wrongdoing, as Plaintiff has been completely transparent with Defendant regarding

      Plaintiffs usage of AT&T products.

       130.    At the time of contracting, Defendant purposefully withheld information it knew Plaintiff

      would have reasonably wanted to know or be told.

       131.    Defendant knowingly allowed Plaintiff to contract under terms that were insufficient to

      meet the Plaintiff's needs.

       132.    AT&T has not offered Plaintiff any compromise, including transferring Plaintiffs lines to

      an APEX account.

       133.    Simply put, AT&T,in bad faith, is threatening and seems determined to unlawfully breach

      the contract that it fraudulently induced Plaintiff into signing.

       134.    This is demonstrated by the July 17, 2020, email and the August 21, 2020 restrictions

      placed on Plaintiff's account, despite AT&T's counsel's assurances otherwise.

       135.    AT&T does not keep its word when dealing with the Plaintiff.




        December 10 is when Plaintiff expressed concern over the reselling clause and expressed its desire to terminate the
          existing contract
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 85 of 181




                                            E.THE START OF LITIGATION

       136.    On July 17, 2020, Defendant emailed Plaintiff a statement that Plaintiff had breached the

      contract as a result Plaintiff's account would be terminated on August 17, 2020, some fifteen (15)

      months before its natural termination.

       137.    Further AT&T during the time period between July 17 and August 17, unlawfully denied

      Plaintiff from adding new lines of service, effectively rendering Plaintiff's business lifeless,

      severely diminishing its profitability, and causing Plaintiff to lose goodwill with tis consumers.

       138.    Plaintiff hired counsel and litigation commenced.

              F.DEFENDANT'S CONTINUOUS BREACH & BAD FAITH PERFORMANCE

       139.    Upon being served with Plaintiff's Notice to seek Injunctive Relief and Motion for

      Injunctive Relief, AT&T's senior litigation counsel Patricia Cruz,reached out to Plaintiff's counsel.

       140.    On Monday August 17, 2020, AT&T's, Senior Legal Counsel, Patricia Cruz sent an email

      to Plaintiffs counsel stating that AT&T would not be terminating Plaintiffs account as they

      previously stated.(Ex. B).

       141.    Attorney Cruz also stated that the parties would continue to operate under the "status quo"5

      without much clarity but ensured there was no need for the emergency injunction.

       142.    Plaintiffs counsel sought clarification to determine what circumstances constituted "status

      quo."(Ex. B).

       143.    On Thursday August 20,2020,Plaintiff and AT&T's representative(s) discussed Plaintiff's

      desire to add more lines to the account, something he was not able to do between July 17, 2020 and

      August 17, 2020.



      5 Maintaining the status quo is the purpose of injunctive relief. Smith V. Nous. Auth., 3 So.2d 880, 881 (Fla. 1941).
      Defendant has assured Plaintiff that the status quo would be maintained, then breached even that promise only a few
      days later. Plaintiff is left with no other remedy than for this Honorable Court to enter an injunction against Defendant.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 86 of 181




       144.   Defendant initially added 250 lines at the request of the Plaintiff to its account and assured

      Plaintiff that the necessary SIM cards would arrive the next day.

       145.   Plaintiff then represented to its clients that it would begin to fill some of the approximately

      3,000 orders that have accumulated between July 17, 2020 and August 17, 2020.

       146.   On Friday August 21, 2020, Plaintiff received 25 of the 250 promised SIM cards.

       147.   On Friday August 21, 2020, without any correspondence to Plaintiff or Plaintiff's counsel,

      Defendant further restricted access to Plaintiff's account.

       148.   Defendant restricted access by preventing Plaintiff from assigning SIM cards to pre-

      existing-activated lines on Plaintiff's account.

       149.   Plaintiff was as previously allowed to assign SIM cards at its leisure.

       150.   This practice is commonly referred to as"SIM swapping" and Defendant has permitted this

      since the inception of the contract. Again, materially breaching the contract by failing to maintain

      the status-quo as Defendant's counsel stated.(Ex D).

       151.   Further, Plaintiff was forced to rely on "SIM swapping" between July 17,2020 and August

      17, 2020 because Defendant unlawfully denied Plaintiff's right to add new lines to its account,

      curtailing Plaintiff's ability to service its service existing customers, engage with new clients and

      generate revenue.

       152.   As of Friday August 21, 2020, AT&T has also denied processing Plaintiff's requests for

      additional SIM cards, breaching their obligations once again.

      153.    On Monday August 24, 2020, Defendant again breached the contractual agreement and the

     "status-quo" guarantee of their counsel Patricia Cruz when AT&T unilaterally closed 125 of the

      250 newly added lines of service.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 87 of 181




       154.    Further, on August 24, 2020, Plaintiff was verbally informed that AT&T granted Plaintiff

      ten (10) days to transfer onto the APEX platform supported by AT&T. Problematic is that the ten

     (10) days apparently started August 17, 2020, however no such information was communicated to

      Plaintiff or counsel, who was in contact with Defendant's in-house counsel as well as local counsel

      the same day(August 17, 2020).

       155.     On Tuesday, August 25, 2020, Defendant's new counsel fmally clarified that "status quo"

      meant extreme restrictions on Plaintiffs ability to manage and operate its own account, including

      restrictions that Defendant placed after Cruz initially stated "status quo."

       156.    Defendant's further breached the contract when its representative verbally informed

      Plaintiff of notes located on Plaintiff's account6, once again Plaintiff cannot add any new lines of

      service to its account.

       157.     When speaking with Plaintiff's counsel on Monday August 17, 2020, Defendant's outside

      counsel requested, among other things, to be brought up to speed regarding this dispute and to have

      a follow up conversation on Tuesday August 25,2020, day 9 of the 10 of the undisclosed-unilateral

      negotiated transfer period.

       158.     There has been no communication between Plaintiff and APEX/AT&T regarding pricing

      structure, how to maneuver the account to APEX platform, or a multitude of other negotiations that

      will be required to make this transfer. Plaintiffs counsel requested to be contacted by a

      representative who is familiar with the APEX platform, hoping to resolve this issue and possibly

      transfer Plaintiffs account to the APEX platform.




      6 Plaintiff does not have access to this information to ascertain for itself the truth or validity of the claim, nor what
       date said instructions were entered.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 88 of 181




       159.   August 24, 2020, Plaintiff sent an email to its account manager, asking for further

      information from the individual who claimed to inform Plaintiff's counsel of the 10-day transfer

      period onto the APEX platform. No response has been received.

       160.   Even before the July 17, 2020 unlawful repudiation of the contract, AT&T has unilaterally

      and without notice to the Plaintiff, "involuntarily suspended" lines on Plaintiff's account, without

     just cause or any apparent standard for such actions. Despite suspending service to specific lines,

      Defendant continues to charge Plaintiff for the suspended lines of service. Defendant's conduct

      reeks ofbad faith, breach, and unfair business practices that reflect poorly on Defendant's company.

       161.   Plaintiff is hemorrhaging both money and clients as its brand is facing undue damage and

      lost revenue of more than $150,000.00 monthly because Defendant unlawfully refuses to perform

      under the parties contract by severely limiting the Plaintiff's ability to service its clients in the

      professional and reputable manner they are accustomed to.

       162.   Plaintiff's business will close if the breach continues as Defendant is the only service

      provided the Plaintiff contracts with.

                                  COUNT I — BREACH OF CONTRACT

      163.    Plaintiff restates the facts and allegations contained in paragraphs 1-162 and incorporate

      them herein by reference.

       164.   Plaintiff and Defendant are bound by a valid written contract.

       165.   Plaintiff has performed all duties imposed upon them by the contract.

      166.    Defendant seeks to wrongfully breach the contract and has communicated its intent to do

      SO.


       167.   Defendant's statements and conduct amount to an anticipatory breach of contract.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 89 of 181




      168.   Plaintiff is entitled to relief and damages incurred as a result of Defendant's unlawful

      conduct.

      WHEREFORE Plaintiff ISLAND WIFI LIMITED LLC., respectfully request this

      Honorable Court enter a judgment and/or order:

      A. Temporarily enjoining the Defendant from terminating the intemet services for which

      Defendant is obligated to provide to Plaintiff,

      B. Temporarily enjoining the Defendant from terminating any services for which Defendant is

      contractually obligated to provide to Plaintiff,

      C. Ordering the Defendant to reactivate any line of service for which Defendant may have already

      terminated service to,

      D. Declaring that the Defendant does not have a right to breach the contract with Plaintiff,

      E. Declaring the Defendant's threatened action to terminate the services of Plaintiff is unlawfully

      and/or a breach or the party's contract,

      F. Declaring that the Defendant's threatened action to terminate the services of Plaintiff

      would cause irreparable harm and/or unreasonable threat to the health safety and

      welfare of others.

      G. Awarding the Plaintiff damages as a direct and proximate result of Defendants unlawful

      conduct,

      H. An award of attorney's fees and costs and/or

      I. For any further relief this Honorable Court deems just and proper.

                                            COUNT II— FRAUD

      169.   Plaintiff restates the facts and an allegation contained in paragraphs 1-162 and incorporates

      them herein by reference.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 90 of 181




       170.   At all times material here to, including before November 15, 2019, Defendant and or

      Defendant's representatives knowingly and intentionally made false statements of material fact to

      Plaintiff regarding the services which they sold to Plaintiff. Namely Defendant misrepresented the

      services available to Plaintiff under the contract negotiated between the parties, and the purposes

     for which these services could be used.

       171.   Defendant knew that the statements were false.

       172.   Defendant knew that their omissions concerned a material fact and that a reasonable

      consumer negotiating his or her contract would want to know the withheld facts.

       173.   Defendant knew that had the contract would not cover Plaintiffs intended business,Plaintiff

      would not have elected to sign the agreement.

       174.   Defendant knew that their false statements and omissions would induce Plaintiff into

      signing the contract and rely on the Defendant's services to grow its business and service its clients.

       175.   Defendant intended that the false statements and omissions would induce Plaintiff to act

      on such false statements and omissions by entering into a contract and paying more than

      $200,000.00, for services which Defendant later refuses to provide, despite Plaintiff faithful

      performance under the contract.

      176.    Plaintiff suffered damages in justifiable reliance on Defendant's false statements and

      representation.

       177.   The Defendant under the doctrine of respondeat superior and the law of agency, is liable

      to Plaintiff for the false statements and omission of its employees.

      WHEREFORE,Plaintiff demands judgment for monetary damages to be proven at trial, punitive

      damages against Defendant, and any further relief this Honorable Court deems just and proper.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 91 of 181




                                    COUNT III — INJUNCTIVE RELIEF

      178.   Plaintiff restates the facts and allegations in the preceding paragraphs and incorporates

      them herein by reference.

      179.   Plaintiff has demonstrated that the facts of this case, accompanying Memorandum of Law,

      and evidence provided that:

             A. Irreparable Harm Would Occur if an Injunction is Not Granted,

             B. Plaintiff has Clear Legal Right to the Relief Requested Herein,

             C. Plaintiff Lacks an Adequate Remedy at Law,and

             D. Consideration ofthe Public Interest.

      WHEREFORE Plaintiff ISLAND WIFI LIMITED LLC., respectfully requests this Honorable

      Court enter an Order Granting this Petition for Injunctive Relief, specifically enjoining the

      Defendant AT&T MOBILITY SERVICES LLC., and all its affiliated entities from disconnecting,

      discontinuing, or in any manner interrupting the service ofPlaintiffs account or lines of service for

      a period of at least 120 days, or until such longer time deemed necessary by this Court.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 92 of 181




     II. MEMORANDUM OF LAW IN SUPPORT OF TEMPORARY INJUNCTION

                                                  ARGUMENT

                     A.Standard for Granting a Motion for Injunctive Relief

             The "obvious purpose of a temporary injunction" is to maintain the status quo pending the

      outcome of litigation. Smith v. Hous. Auth., 3 So.2d 880, 881 (Fla. 1941)(en banc)(bold and

      underlining added for emphasis). In order to obtain a temporary injunction a Plaintiff must satisfy

      a four-part test under Florida law by demonstrating: "[I] a substantial likelihood of success on the

      merits; a [2] lack of an adequate remedy at law; [3] irreparable harm absent the entry of an

      injunction; and [4)that injunctive relief will serve the public interest." Liberty Counsel v. Fla.Bar

      Bd. ofGovernors, 12 So.3d 183, 186(Fla. 2009)(quoting Reform Party ofFla. v. Black, 885 So.2d

      303,305 (Fla. 2004).

             The Plaintiff here meets the four-prong test and granting a temporary injunction will

      preserve the status quo as Defendant has already promised to do. An injunction will permit Plaintiff

      to avoid dissolution„ protect its clients on vessels that rely on the service for instantaneous updates

      of weather during this hurricane season, find an alternative carrier, or alter the contract to include

      the proper product AT&T could have and should have offered in the first place. Absolutely no

      harm will be imposed on Defendant if the court grants this Motion for Emergency Relief, as the

      Defendant (working under a multi-national corporate conglomerate) already agreed to maintain

      the status quo — then failed to do so in less than a week of making that guarantee.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 93 of 181




                      B. Plaintiff is Likely to Succeed on the Merits - Clear Legal Right

              It is well settled law that in order to prevail on a claim for breach ofcontract, a litigant must

       demonstrate:(a) the existence of a contract, which is demonstrated by the parties performance of

       the written agreement,(b) a breach of the contract, which is demonstrated by AT&T's refusal to

       allow Plaintiffto activate new lines on its account and subsequent restrictions placed after agreeing

      to maintain the "status-quo" otherwise known as performing under the contract, (c) damages

      resulting from the breach, which are evident by the fact that Plaintiff will suffer a loss of revenue,

      demolition of its international brand and harm to owner-Tripp's personal reputation,7 and (d) the

      party claiming a breach by the other, must demonstrate they have performed or are legally excused

      from performing all of their own contractual obligations.8 An anticipatory breach occurs when one

      party, before the time to perform, demonstrates a refusal to perform by their words or actions. The

      nonbreaching party is excused from future performance & must demonstrate the ability to perform

       its contractual obligations.9

                                    i. Plaintiff's Claim for Breach of Contract

       1. If Plaintiff were to take this action to trial, the evidence discussed above would clearly

          demonstrate that:

              i.        AT&T knew and assented to the Plaintiffs intended business operations before

              entering into the contractual agreement with Plaintiff.

                       AT&T knew and ratified the Plaintiffs actual business operations no later than May

              of2020 and continued to perform the contract with Plaintiff.




      7 Knowles v. CIT. Corp., 346 So.2d 1042, 1043 (Fla. 1st DCA 1977).
      8 Old Republic Ins. co. v. Von Onweller Constr. Co., 239 So.2d 503, 505 (Fla. 2d DCA 1970).
      9 1d.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 94 of 181




                    AT&T continued to service Plaintiffs account, with actual knowledge of the

            conduct AT&T now uses as the basis for termination the contract — thereby waiving their

            right to cancel the contract for said conduct.

            iv.     Despite the Plaintiff following up several times to ensure the Defendant approved

            of its business operations, the Defendant specifically agreed that Plaintiff could operate its

            business in selling wifi.

            v.      The Defendant acted in bad faith by alleging Plaintiff was in breach of the contract

            thus grounds for termination of service, upon Plaintiffs inquiry to switch to the APEX

            program.

            vi.     Caused Plaintiff damages by refusing to allow new lines of service from July 17-

            August 17, resulting in a back log ofnearly 3,000 unfilled orders, despite Plaintiffs account

            being current. Plaintiff has already been harmed as they must turn away new business, and

            rumors have begun to circulate as to why Plaintiff has turned away thousands of new

            customers and lines of service.

            vii.    Defendant agreed to and ratified the Plaintiffs business operations.

            viii.   The Defendant waived any right to claim breach, by having knowledge of the

            actions that Defendant now asserts are ground for breach and termination of the contract -

            performed their obligations and allowed Plaintiff to perform, without objection.

            ix.     Defendant fraudulently induced Plaintiff into entering into the contractual

            agreement by withholding material information regarding the contract.

            x.      Plaintiff has paid each and every dime due by them to Defendant.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 95 of 181




              Plaintiffs claim for breach of contract is based on the Defendant's failure to perform on

      one hand and rooted in the doctrine of anticipatory repudiation on the other. Defendant failed to

      give adequate assurances or signaled intent to breach the contract.

              Here, there is no doubt that the parties have a valid written contractual agreement, binding

      upon them, and that the parties have performed under said contract for several months. Further the

      documentation, emails, and affidavit of Plaintiffs executive demonstrates that the parties

      performed the contract and that AT&T had actual knowledge of the business operations of

      Plaintiff. Defendant demonstrated bad faith in July of 2020, upon receipt of a proposal from

      Plaintiff, when it claimed a violation of the agreement by Plaintiff and unequivocally announced

      its intent to prematurely terminate the contract with the Plaintiff, and offered no alternative.

      Plaintiffs use of Defendant's data services was known to Defendant from the inception of the

      agreement and all times thereafter. Despite this, it now uses Paragraph 9, and the known use ofthe

      data services by Plaintiff, as the basis for the terminating of the contract. As such, Defendant has

      legally waived this argument because it accepted performance under the contract by Plaintiff with

      no objection and with knowledge of the business model it now finds objectionable. Aside from

      having knowledge of the right, and an intention to waive said right, the Defendant actually

      encouraged and ratified the Plaintiffs business model several times over the first eight months of

      the contract, demonstrating Defendant's intent to waive the right to cancel. Consequently,

      Defendant cannot at this late stage complain and has no legal right to terminate the contract for

      conduct it was aware of and encouraged. The doctrines of waiver and estoppel prevent Defendant

      from terminating the agreement or would operate as affirmative defenses if Defendant countersued

      Plaintiff.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 96 of 181




              ii. Conduct of Defendant's Representatives Demonstrates that the Waiver of a Known
              Right was Intentional

             "The elements of waiver are:(1)the existence at the time ofthe waiver of a right, privilege,

      advantage, or benefit which may be waived;(2)the actual or constructive knowledge of the right;

      and(3)the intention to relinquish the right.° Waiver may be implied by conduct, but that conduct

      must make out a clear case.11 The burden ofproving the affirmative defense ofestoppel and waiver

      rests upon the party invoking it.12 Mere delay is insufficient to support a defense of waiver or

      estoppe1.13

       iii. AT&T had Actual and Constructive Knowledge of the its Right within Paragraph 9 of
              the Contract and Simply Waived it Through Their Language and Conduct.

      a.The Defendant's lawyers drafted the contract containing Paragraph 9.

              Here, at the time the contract was executed, the defendant was aware of Paragraph 9 that

      prohibits the resell service or program components. In fact, the clause was questioned by the

      Plaintiff. As a result, Defendant's representatives reassured the Plaintiff that is was merely a form

      contract. On this reassurance, the Plaintiff executed the contract. Moreover, throughout the

      contractual relationship, AT&T has always had the right for which they assert is the basis to

      terminate the Plaintiffs account over a year before its expiration. This right is found within the

      Defendant's services terms which it provides and unilaterally changes from time to time. AT&T

      was fully aware of its own contractual rights as written by its own lawyers as the drafters of the

      contract at the time paragraph 9 was drafted, the contract executed, and later waived. Accordingly,

      not only did the right exist but Defendant had actual knowledge of it.



      I° Goodwin v. Blu Murray Ins. Agency, Inc.,939 So.Pd 1098, 1104(Fla. 5th DCA 2004). Citing Zurstrassen v. Stonier,
            786 So.2d 65, 70(Fla. 4th DCA 2001).
      1 1 Goodwin, at 1104. Citing Fireman's Fund Ins. Co. v. Vogel, 195 So.2d 20, 24(Fla 2d DCA 1967).
      1 2 Goodwin, at 1104. Mercede v. Mercede Park Italian Restaurant, Inc., 392 So.2d 997, 998 (Fla.4th DCA 1981).
      13 Mercede, at 392; Citing Air Prods. & Chem., Inc. Louisiana Land & Exploration Co., 867 F.2d 1376, 1380 (11th
            Cir. 1989)(applying Florida Law in holding no clear waiver shown after five-year delay).
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 97 of 181




                  b. The Defendant's Statements and Conduct Evidence an Intentional
                                        Waiver of Paragraph 9.

              A party waives a breach ofcontract when it continues to abide by the contract after learning

      of a breach. Plaza Builders, Inc. v. Regis, 502 So. 2d 918, 922 (Fla. 2d DCA 1986)(finding a

      waiver when a party became aware of a breach of contract and it continued to deal with the other

      party after learning that the party was unable to acquire the required license).

             Here, only a month (December 2019) after executing the contract the Plaintiff further

      inquired into whether the contract was suitable for its type of business. Once again, the Defendant

      provided reassurances that Paragraph 9 was of no consequence and its business model was

      acceptable. Later in May of 2020, the Defendant helped the Plaintiff regain access to 200 lines

      after one of Plaintiff's clients sought to steal the lines and transferred them over without

      authorization. Once again, the Defendant saw into the Plaintiff's business operations and made no

      issue of the business model.

              While Defendant thought it struck a good deal it permitted the Plaintiff's business model.

      Only after it became less profitable under the contract as a result of the success of Plaintiff's

      business, did the Defendant seek to change its stance on Paragraph 9.

             Plaintiffs entity was newly formed, and it had neither credit nor client to its name or brand

      within the United States nor any business relationship with Defendant. Nonetheless, Defendant

             extended favorable contractual terms to the Plaintiff, with the caveat that Plaintiff pay at

      least $45,000.00 annually, to the Defendant regardless of service lines used. For five-months,

      Plaintiffs bill was insignificant to say the least. At less than $2,000.00, monthly, it seemed Plaintiff

      was not going to make its minimum annual fee amount. By April 2020, Plaintiff's bill began to

      increase to a number that would in fact exceed the $45,000.00 annual minimum . By June with the

      return to the U.S. of the boating and yachting clientele, Plaintiffs amassed an impressive
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 98 of 181




      $105,197.59 bill for the month,Plaintiff was well above the minimum and out pacing expectations.

      It was at this time, AT&T first claimed that Plaintiff was in violation of the agreement.

               Until then AT&T knew that Plaintiff was technically breaching the agreement but simply

      chose it was good business to waive its objection. AT&T knew at the time of the contract in

      November 2019, again in December of 2019, and again on May 31, 2020 of the circumstances

      they now assert as grounds for terminating the Plaintiff's account.

               Notably, the Sales@MyIslandWifi.com email address and the business-to-business

      contract showed circumstances and nature of Plaintiff's business. This was evident before the

      expiration of the 30-day cancellation period of the contract. Further, AT&T knew the Plaintiff

      sold        AT&T or at least their duly authorized representatives permitted such conduct by the

      Plaintiff in order to boost their sales performance or meet their activation quotas.

               Accordingly, after repeatedly reassuring the Plaintiff, knowing of the Plaintiff's business

      model, and waiting eight(8) months to object to the business model, it is clear that the Defendant

      waived any objection to the Plaintiff's business model several times over.

                     C.Plaintiff will Face Irreparable Harm if the Injunction is Not Granted

               Florida courts have found an injured party has suffered irreparable harm when they

      demonstrate: 1-suffered monetary damages,2-will continue to suffer monetary damages, 3-injury

      to businesses goodwill and business reputation. Tiffany Sands, Inc. v. Mezhibovsky, 463 So. 2d

      349, 351(Fla. 3d DCA 1985), citing, Puga v. Suave Shoe Corp., 374 So.2d 552(Fla. 3d DCA

      1979).

               In the instant case, Plaintiff is currently suffering financial harm because Defendant no

      longer allows them to open lines of service, or even activate lines they own. Plaintiff will

      certainly suffer future financial harm, and that amount is not readily ascertainable In a few short
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 99 of 181




      month's Plaintiffs business grew exponentially, as demonstrated by the large monthly bills paid

      to Defendant compared to the amount ofthe monthly bills when the parties started the contract.

      Currently Plaintiff has unfulfilled customer orders due to the Defendant's conduct. The parties

      have over a year left on their contractual term, and Plaintiff is entitled to its profits until

      November of 2021. Those amounts are unascertainable.

             Further Plaintiff has already sustained injury to its goodwill amongst its customers, many

      whom Plaintiff also serves abroad. Plaintiff has lost numerous orders already and its customers

      have begun to complain about the inability to rely on Plaintiff for their data services needs.

                               D.Plaintiff Lacks an Adequate Remedy at Law.

              A party lacks an adequate remedy at law where damages are unavailable or are "so

      speculative as not to be susceptible of proof." So. Colonization Co. v. Derfler, 75 So. 790, 794

     (Fla. 1917); see also Thompson v. Planning Comm 'n, 464 So.2d 1231, 1237 (Fla. 1st DCA 1985)

     (where damages are speculative, the remedy is inadequate).

             Here, the Plaintiff will be dissolved should the injunction not be granted. The Plaintiff was

      created and openly set up for this type of business. The business does not have other contracts and

      solely relies on AT&T for its services. In other words, the company operates under this one

      contract. Should the plaintiff continue to breach, aside from the lost business opportunities

      outlined above and below, the company will shut down. This cannot be remedied with a later

      money judgment or a later order requiring the defendant to specifically perform. At that point, it

      will be too late, and this multinational corporation will have eliminated the Plaintifffrom existence

      and therefore competition. This injunction is the only lifeline that will keep the Plaintiff from

      drowning, otherwise known as Chapter 11.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 100 of
                                     181



            On the other hand, the Defendant is part of a multinational conglomerate that can absorb

     the status quo for ninety(90)days without sustaining any harm whatsoever, In fact, the Defendant

     will benefit by continuing to receive the Plaintiff's payments under the contract.

            Additionally, Plaintiff will suffer enormous losses that cannot be ascertained now,or at any

     reasonable time in the future. Further, these losses cannot simply be recovered with financial

     payment. Plaintiffs international brand, albeit less than three years in the making, has grown at a

     significant rate and at a time where economic uncertainty is on the rise globally. If Defendant is

     permitted to cancel Plaintiffs accounts or continue the unfair tactics exhibited since the filing and

     serving of this suit, the harm to the international brand will be permanent. Plaintiffs clients who

     will lose access reliable weather reports while at sea will never forget the ordeal that would follow.

     The Island Wi-fl brand globally will be forever impacted and the liability Plaintiff may face is

     untold, should any harm come to any clients due to the loss of crucial Internet service. In their

     written opinion of Liza Danielle, Inc. v. Jamko, Inc., Florida's Third District Court of Appeals

     adopts the following statement:

            Lack of an adequate remedy at law is a prerequisite for equitable relief, and
            furthermore,"an injunction will not lie where there is a choice between the ordinary
            processes of law and the injunction, the former being sufficient to furnish the full
            relief to which the complaining party is entitled." 29 Fla.Jur.2d, Injunctions 17. On
            the other hand, however, it has been said that "in order to preclude pursuit of
            equitable remedies an available legal remedy must be plain, certain, prompt,
            speedy, sufficient, complete,practical, and efficient in attaining the ends ofjustice."
            29 Fla. Jur.2d, Injunctions 18.

     408 So. 2d 735, 738 (1982). Considering the above, it seems quite deserving in this matter that

     AT&T be enjoined from the egregious conduct it has exhibited. AT&T is a large corporation with

     vast financial resources, certainly enough resources to litigate its disputes. It is AT&T who has the

     adequate remedy should the claim be true that Plaintiff is in breach, instead AT&T chooses an

     unlawful approach and submit false guarantees through their counsel but breaching the contract
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 101 of
                                     181



     harming the Plaintiff. The injunction requested will not harm AT&T as it will simply require a

     communications provider to keep open an account, for which it is paid for, and for which it makes

     profit. To deny the Plaintiffs injunction would condone the party who has an adequate remedy at

     law, financial resources to pursue it, but chooses to ignore that avenue and opt for a less judicious

     approach.

            IfDefendant is permitted, without obstacle to continue to breach its contractual agreements

     in this case, then the message is loud and clear — big businesses in America may breach

     agreements substantially impair lives and get away with it.

         E.Public Policy Consideration Favors an Injunction Based on the Danger Posed to
                         Plaintiff's Clients and the Position of the Parties.

            Public policy strongly favors an individual's right to contract as they choose, within the

     confines ofthe law. Courts across the United States, including our Supreme Court have held close

     to the notion that "a freely negotiated private agreement unaffected by fraud, undue influence, or

     overweening bargaining power should be given full effect." Manrique v. Fabbri, 493 so. 2d 437,

     439(Fla. 1986). Citing The Bremen v. Zapata Off-Shore Co.,(407 U.S. 1, 1972).

            If this injunction is not granted, many of the clients of the Plaintiff will be stuck at sea

     without the instantaneous weather updates and tracking they relied on with the wi-fl service. It

     can be dangerous for such clients to navigate on their vessels when they planned on using wi-lfi

     for such services. This is especially alarming given that it is hurricane season. A ninety (90)

     injunction will not only serve to save a business but it may actually save lives and allow clients to

     avoid peril.

            Specifically, Plaintiffs clients may be forced to endure hazardous conditions at sea. This

     is not conjecture, but reality, as Defendant originally planned to terminate service on August 17,

     2020. Hurricane Laura made it path through the Gulf of Mexico, where Plaintiffs customers are
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 102 of
                                     181



     known to frequent,just days after AT&T would have shut down their internet capabilities, had it

     not been for the Plaintiff initiating this litigation. If AT&T shuts down the account, Plaintiffs

     clients will be placed in jeopardy and lives will be endangered

                AT&T is one, if not the largest telecommunications provider in the United States, and likely

     globally. AT&T certainly was not overcome in their bargaining power in this agreement by a

     company of less than 20 employees, only a few days old at the time of contracting. In balancing

     the hardships of the parties, it is clear that the Defendants breach weighs heavier on the Plaintiffs

     than it does on the Defendants. Defendant is an international company. Its offices in will remain

     open and active, and there is no reason to assume that Defendant will need to close their doors if

     they abide by the contract. In fact, the contract will positively affect the Defendant's sales and

     profits.

                Consequently, the parties' agreement should be given its full effect. The only way to do

     that, is for this Honorable Court to grant this Emergency Petition for Plaintiff immediately, as

     starting on August 27, 2020, the Plaintiff has experienced irreparable harm. If the injunction is

     issued, Plaintiff will continue making all payments and complying with all contractual obligations

     owed. Further Plaintiff is aware and capable of posting any reasonable bond ordered by this

     Honorable Court.

                                                  CONCLUSION

                Plaintiff has demonstrated, through this sworn petition, sworn complaint and

     accompanying affidavit that the facts of this case and evidence provided:

     A.         Irreparable harm would occur if an injunction is not granted,

     B.         Plaintiff has a substantial likelihood of success on the merits,

     C.         Plaintiff lacks an adequate remedy at law, and
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 103 of
                                     181



     D.     Consideration of the Public Interest supports the injunction.

            WHEREFORE Plaintiff ISLAND WIFI LIMITED LLC., respectfully requests this

     Honorable Court enter an Order Granting this Petition for Injunctive Relief, specifically enjoining

     the Defendant AT&T MOBILITY NATIONAL ACCOUNTS LLC., and all its affiliated entities

     from: disconnecting, discontinuing, or in any manner interrupting the service of Plaintiff's account

     including Plaintiff's use of the account and accompanying portal, for a period of at least ninety 90

     days, or until such time deemed necessary by this Court, that the Court may hear the parties and

     determine to lift or extend the injunction, an award of reasonable attorney's fees, court costs and

     any further relief this Honorable Court Deems just and proper.
                                                                                                            II
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 104 of
                                     181




                                     VERIFICATION OF PLAINTIFF

              I understand that I am swearing and affirming under oath to the truthfulness ofthe claims

       made in this verified motion and that the punishment for knowingly making a false statement

       includes fines and/or imprisonment.The facts and allegations contained herein are true to the best

       ofmy knowledge,recollection,and materials available to me at this time.




       Date
                  V.g•oc)
                                                  AV.h* ie,
                                                 4a,A- ty
       Before me, the uncArsigved _aypority? on this              day of/         k---2020, personally
       appeared /41Y/711-7,:      -/ oz                 , who has been duly sworn, and deposed, states
       unAer oAhatIlmthe *tsAa)         kxi41 /allegations contained within the foregoing instrument
         Vaiki                                            are true and accurate to the best of their
       recollection and that they understand the penalty for making false statements under oath.

           Personally Known

        V<-1---
            Iced Identification      1-4- .P


                                                                              JACOB AUGUSTUS SPRAGG
                                                                     '    %State of Florida-Notary Public
                                                                   F..01
                                                                       111•B Commission # GG
                                                                                                198963
                                                                   •     •,    My Commission Expires
                                                                                  March 21., 2022




                                                           Print, type,or stamp commissioned name.
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 105 of
                                     181



                                   CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and correct copy of the foregoing Plaintiff's Verified Motion

     for Emergency Injunction has been served on Defendant's registered agent CT Corporate

     Systems.



                                                   Respectfully Submitted,
                                                   BLUE LINE LAW FIRM,PLLC



                                                   By: /s/ Kevin Drummond
                                                   KEVIN DRUMMOND,ESQ.(FBN 1002238)
                                                      1645 Palm Beach Lakes Blvd., Suite 1200
                                                      West Palm Beach, FL 33401
                                                      Telephone: 888-611-9511
                                                      Facsimile: 561-892-3330
                                                      E-Service: intake@tbllf.com
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 106 of
                                                             181
AT&T reserves the right to withdraw this Agreement, if this Agreement is not executed by the Customer before: 02/28/2020



/
1
4.
 4-101°
  ..s AT&T
                                                                                          Location Account ID: 10000002562

                                     AT&T CORPORATE DIGITAL ADVANTAGE AGREEMENT
                                                     VERSION 13-A

 Island Wifi Limited                                                                                  800-570-0316
 Customer Legal Name ("Customer")                                 D/B/A                               Main Telephone Number
 41 SE 5th St Suite 2005                   Miami                  FL                                  33131
 Street Address                            City                   State                               ZIP Code
 LeAnne Rozelle                                                   800-570-0316
 Primary Contact Name and Email Address                           Primary Contact Telephone Number
 Check one: •Corporation                   II Partnership         @ Limited Liability Corporation/Partnership       •Other
 State of Formation:                       LA                    Effective Date:
                                                                 (To be completed by AT&T only)

Agreement: This AT&T Corporate Digital Advantage Agreement between Customer, on behalf of itself and as agent for its Affiliates,
and AT&T Mobility National Accounts LLC ("AT&T"), on behalf of itself and as agent for the Carriers, consists of(a)this Cover Page,(b)
the attached AT&T Corporate Digital Advantage Program Description (the "Program Description"), (c) the General Terms and
Conditions in effect on the Effective Date and found at the Program Website ("General Terms and Conditions"), and (d) all AT&T
materials incorporated by reference in the foregoing, such as applicable Attachments found at the Program Website and Sales
Information, and the AT&T Acceptable Use Policy found at www.att.com/legal/terms.aup.html (collectively, the "Agreement").
Program Website:           www.att.com/cda

Term: The Agreement is for an initial term beginning on the Effective Date and continuing for a period of:
El Two years 0Three years 0Four years 0Five years

At the end of this initial term, the Agreement will automatically renew for successive one (1) year terms unless either party gives the
other party notice of its intent not to renew at least ninety (90)days prior to the end of the then current term.

Initial MAC:                                                                                                               $45,000

By signing below, the parties agree to be bound by the terms and conditions of the Agreement.

Customer                               .                          AT&T
(by its authorized representative)                               (by its authorized representative)

 By:                                                              By:

 Name:                                                            Name:

 Title:                                                           Title:

 Date:                                                            Date:




Island Wifi Limited _V1_SR905W_111519             AT&T and Customer Confidential Information          acda_msc_mac_2yr_06-16-2019
1-BVL062V 8554 NBSRBSE                                          Page 1 of 4                                                 v13-A
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 107 of
                                         181
               AT&T CORPORATE DIGITAL ADVANTAGE AGREEMENT — VERSION 13-A
                                                  PROGRAM DESCRIPTION
1. Service. AT&T, through Carriers, will provide Service to Customer, its Affiliates and their respective Employees. Employees may
receive Service under the Agreement as CRUs or IRUs.

2. AT&T Corporate Digital Advantage Program Eligibility Requirement.
   2.1       Minimum Revenue Requirement. Customer must generate at least $45,000 in Service Revenue per Term Year. If
   Customer fails to achieve this revenue requirement in any Term Year, Customer will pay AT&T the difference between $45,000 and
   the Service Revenue amount that Customer actually paid in such Term Year. In the event Customer fails to comply with this
   eligibility requirement, Customer is no longer eligible for the Service Discount or any other program components, and AT&T may
   immediately discontinue provisioning all such program components in addition to pursuing any other remedies available under the
   Agreement.

3. Service Discount and MAC Contribution.
   3.1     Generally. Subject to the restrictions set forth in this Section, AT&T will provide Customer with the Service Discount
   specified in Table 3.1 below based on Customer's MAC. All Qualified Charges incurred by Customer, its Affiliates and their
   respective CRUs in AT&T Markets contribute towards the MAC. AT&T may restrict certain Plans or certain other discount
   programs from either contributing to Customer's MAC or qualifying for the Service Discount or both. AT&T will advise
   Customer if such restrictions apply. AT&T will only apply the Service Discount to the Monthly Service Charge of eligible Voice
   Service and Wireless Data Service Plans. It may take several billing cycles for the Service Discount to be applied.
                                                           Table 3.1
                                                      MSC Service Discount

                  MAC                       MSC Service Discount for CRUs                    MSC Service Discount for IRUs
           $45,000 and higher                              20%                                             18%

  3.2      MAC Modification. Customer's initial MAC is set forth on the Cover Page. Customer may modify its MAC for the
  subsequent Term Year. Any such modification is subject to AT&T's consent, which will not be unreasonably withheld or delayed,
  and the parties will memorialize the modification in a signed writing. Customer must notify AT&T of its desire to modify the MAC
   within thirty (30) days after each Term Year; however, the authorized modification will become effective as soon thereafter as
   reasonably practicable. In connection with any such MAC modification, AT&T may (a) modify Customer's Service Discount; and/or
  (b) permit or restrict Customer's access to certain other program components. Customer's MAC modification will not affect the
   Reconciliation Obligation for the prior Term Year(see §3.3 of the Program Description).
   3.3     Service Discount Reconciliation. If Customer fails to achieve the MAC, as modified, Customer will pay AT&T the
   difference between the amount of the Service Discount received by Customer, and/or End Users, and the amount of the Service
   Discount for which Customer would have qualified considering Service Revenue actually received by AT&T during that Term Year
  (the "Reconciliation Obligation"). In the event Customer owes the Reconciliation Obligation, AT&T may reduce Customer's Service
   Discount percentage by an amount sufficient to offset the Reconciliation Obligation. The amount and duration of this Service
   Discount reduction is at AT&Ts sole discretion, provided that AT&T will not offset more than the total amount of the Reconciliation
   Obligation.
   3.4    Ramp Year. If Customer has a MAC of $200,000 or higher, then, during the first Term Year only, Customer will be deemed
   to have achieved its MAC for that first Term Year if AT&T receives Service Revenue in an amount equal to 75% of the MAC on or
   before the first anniversary of the Effective Date. This §3.4 applies only for purposes of determining whether Customer has
   achieved its MAC during the first Term Year and does not apply to or otherwise affect Customer's obligations under §2 of the
   Program Description or any other obligations under the Agreement.

4. Sponsorship Program. Customer's Employees may elect to participate in the Sponsorship Program as IRUs. Employees must
be validated in order to become IRUs, and any Employees not so validated will not be IRUs under the Agreement and will not receive
corresponding program benefits.
   4.1     Sponsorship Program Activation Processes and Procedures. Each IRU participating in the Sponsorship Program: (a)
   m ust enter into, and be individually responsible for complying with an IRU Service Agreement including, without limitation, the
   corresponding obligations to comply with all of the terms and conditions of the chosen Plan and to pay all charges incurred under
   the IRU Service Agreement; and (b) must follow the activation, validation, migration, upgrade and related policies, procedures and
   processes established by AT&T from time to time, including without limitation paying any applicable enrollment fees.
   4.2     Sponsorship Program Features. Under the Sponsorship Program: (a) IRUs may choose from select Plans available to
   Customer within each AT&T Market (provided they qualify for the chosen Plan); (b) IRUs will receive the Service Discount in
   accordance with §3 of the Program Description; (c) Qualified Charges incurred by IRUs will contribute to Customer's MAC in
   accordance with §3 of the Program Description; and (d) IRUs and their usage will contribute to Customer's eligibility requirements
   set forth in §2 of the Program Description.
   4.3     Marketing Assistance. Customer will assist AT&T in obtaining Employees' participation in the Sponsorship Program as
   follows:
       • Posting and maintaining a hyperlink from Customer's intranet site for Employee-related benefits to the att.com landing page
       established for Customer's IRUs;
Island Will Limited _V1_SR905W_111519         AT&T and Customer Confidential Information             acda_msc_mac_2yr_06-16-2019
1-BVL062V _8554_NBSRBSE                                     Page 2 of 5                                                    v13-A
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 108 of
                                         181
               AT&T CORPORATE DIGITAL ADVANTAGE AGREEMENT — VERSION 13-A
                                                    PROGRAM DESCRIPTION
       • Posting AT&T-provided Sponsorship Program flyers or digital signage in break room(s) and/or other Employee common
       area(s) of Customer's main campus at least once per calendar quarter;
       • Permitting AT&T sales representatives to participate in two (2)"onsite events" per year at the Customer's main campus, the
       date and time of which shall be mutually agreed upon by the parties; and
       • Any other mutually agreed upon marketing efforts, which shall be documented in a writing signed by both parties.

5. Financial Responsibility. Customer must pay for all charges incurred under the Agreement, regardless of whether such charges
were incurred by Customer, its Affiliates or their respective CRUs. Customer is not liable for any charges incurred by IRUs under this
Agreement or any IRU Service Agreement.

6. Invoicing Options. With respect to Service, Customer will have the invoicing options set forth in this §6.
   6.1     Consolidated Invoicing. Under consolidated invoicing, AT&T will provide an online invoice to Customer each month that
   consolidates all CRUs' Service charges for the preceding monthly billing cycle, except as may otherwise be noted in applicable
   online or printed terms and conditions of an AT&T offer, product, service, or Plan. This invoicing method is only available through
   Premier. Consolidated invoicing is not offered in conjunction with Corporate Responsibility User invoicing. Customer must promptly
   notify AT&T of any Numbers to be added or deleted from Customer's online invoice.
   6.2    Corporate Responsibility User Invoicing. Under Corporate Responsibility User invoicing, AT&T will provide invoices to
   Customer's CRUs each month that set forth such CRUs' Service charges for the preceding monthly billing cycle. Corporate
   Responsibility User invoicing is not offered in conjunction with consolidated invoicing.

7. Cancellation Fee. In the event AT&T offers and Customer elects to purchase Equipment with a service commitment, the service
commitment begins either on the date (a)the Equipment is activated with a new CRU line of Service or (b) an existing CRU line under
the Agreement is upgraded to the Equipment (with or without a migration to a different Plan). For each CRU that is terminated from
Service more than 30 days after activation but prior to the expiration of the applicable service commitment, Customer agrees to pay
AT&T with respect to each device identifier or Number assigned to such CRU, in addition to all other amounts owed, a Cancellation Fee
in the amount specified below ("Cancellation Fee"). The Cancellation Fee for certain specified Equipment (e.g., smartphones) will be
$325 minus $10 for each full month toward the service commitment that the CRU completes. (For a complete list of the specified
Equipment, check www.att.com/equipmentETF.) Otherwise, the Cancellation Fee will be $150 minus $4 for each full month toward the
service commitment that the CRU completes. The Cancellation Fee is not a penalty, but rather a charge to compensate AT&T for
Customer's failure to satisfy the service commitment. For the avoidance of doubt, Customer will not pay any Cancellation Fee(s) under
one of AT&T's device installment plan pricing options described in the applicable online Attachment found at the Program Webs ite.
Customer acknowledges and agrees that porting a CRU's Number to a non-AT&T service provider before the end of the applicable
service commitment constitutes a termination subject to this Cancellation Fee. Customer may terminate a CRU's Service within the first
30 days after activation without incurring a Cancellation Fee, but equipment restocking or other fees may apply. Customer should refer
to AT&T's returns policy at www.wireless.att.com/cell-phone-service/legal/retum-policy.jsp, or such other site as AT&T may designate
from time to time, for additional details.

8. Customer's Affiliates. Customer agrees that any of its Affiliates receiving Service under the Agreement meet, and will continue to
meet throughout the term of the Agreement, the definition of "Affiliate" set forth in the General Terms and Conditions.

9. Resale and Other Prohibited Uses. Customer, its Affiliates (if applicable) and their respective CRUs are not permitted to resell,
reproduce, retransmit, or disseminate Service or any other program components to third parties whether directly or indirectly including,
without limitation, through machine to machine transmissions.

10. Definitions. In addition to terms defined elsewhere, these terms have the following meanings in the Agreement:
   10.1    "CRU" and "Corporate Responsibility User" mean an Employee receiving Service under Customer's account.
   10.2    "Effective Date" means the effective date of this Agreement.
   10.3    "Employees" means Customer's or its Affiliate's current, validated personnel receiving Federal W-2 or K-1 tax treatment.
   10.4    "End Users" means CRUs and IRUs, collectively.
   10.5 "IRU" and "Individual Responsibility User" mean an Employee receiving Service under an individual account in
   accordance with the Sponsorship Program.
   10.6 "IRU Service Agreement" means a separate wireless service agreement between an IRU and AT&T for Service,
   Equipment and related matters.
   10.7    "MAC" means Customer's minimum annual commitment of Service Revenue.
   10.8 "Monthly Service Charge" means the set fee charged monthly for use of the Service available with a particular Plan (i.e.,
   the monthly "plan charge", not the monthly per device "access charge", if any).
    10.9 "Non-Qualified Charges" refers to the following charges: (a)charges for long distance service, (b) all charges for local
    landline interconnect, toll services and other charges arising from or related to wireless operators providing long distance service,
   (c) monthly access charges related to AT&T's abbreviated dialing code product,(d) all charges for Equipment,(e)roaming charges
Island Wifi Limited _V1_SR905W_111519           AT&T and Customer Confidential Information             acda_msc_mac_2yr_06-16-2019
1-BVL062V _8554_NBSRBSE                                       Page 3 of 5                                                    v13-A
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 109 of
                                         181
               AT&T CORPORATE DIGITAL ADVANTAGE AGREEMENT — VERSION 13-A
                                                     PROGRAM DESCRIPTION
   if not using AT&T's wireless network,(f) charges for other goods and services that Customer, a CRU and/or an IRU authorizes to be
   charged through the wireless bill; (g)shipping and handling charges; (h)all Taxes; and (i) all other charges not described as
   "Qualified Charges" herein.
   10.10 "Qualified Charges" refers to the following undiscounted AT&T Mobile Services charges: (a)one-time charges for Service
   activation and conversion, (b)the Monthly Service Charge, (c) home wireless usage charges, (d) roaming charges incurred by
   Numbers provisioned from AT&T Markets while roaming in other AT&T Markets and using AT&T's wireless network,(e)charges for
   detail billing, (f) charges for tethering if using AT&T's wireless network,(g)charges for additional wireless service features such as
   voice mail if using AT&Ts wireless network, but excluding enhanced features such as directory assistance or fee-based information
   services and (h) monthly recurring access charges for qualified Supplemental Services identified at www.att.com/abs-addtl-terrns
   from time to time.
   10.11 "Service Discount" means a monthly discount on eligible AT&T Mobile Services that is based on Customer's MAC and
   applied to an eligible End User's Monthly Service Charge as described in this Program Description.
   10.12 "Service Revenue" means revenue from Qualified Charges received by AT&T.
   10.13 "Term Year" means any year of the term of the Agreement, including any renewal year.

11. OTHER PROGRAM COMPONENTS. Provided Customer is in compliance with the Agreement and maintains its MAC in the
amount of $45,000 or higher, AT&T will make available to Customer the additional custom offers described in this Section 11 (including
subsections) during the applicable Offer Period and only with respect to CRU lines of service for which Customer has met the
corresponding eligibility requirements.
   11.1. Waiver of Select Fees

                 Custom Offer               Offer Period                             Eligibility Requirements
    Waiver of Activation Fee             Initial term and   Activate a new CRU line of Service on an available Voice Service Plan
   (i.e., start of Service fee)          renewal term(s)    and/or Wireless Data Service Plan during the Offer Period.
    Waiver of Equipment Shipping         Initial term and   Purchase new Equipment for a new or existing CRU line of Service during
    Fee                                  renewal term(s)    the Offer Period. (Shipping carrier will be determined by AT&T.)
   11.2. Accessory Discounts. AT&T will make available Accessory Discounts as described below. Accessory Discounts are
   applicable only to select phone and tablet accessories identified as discount-eligible at point of sale, which are determined solely by
   AT&T and may vary from time to time. Accessory Discounts may not be combined with any other promotional accessory pricing or
   offers.
                    Accessory Discount for CRUs                                         Accessory Discount for IRUs
                                  25%                                                                 25%
   11.3 Custom Equipment Pricing

      Qualified Device*        Qualified Plan Equipment Price** Offer Period                      Eligibility Requirements***
   iPhone® XR (64GB)         AT&T Business        $299.99      Initial term and         During the Offer Period:
                             Select Exclusive                  renewal term(s)           • Purchase the Qualified Device from AT&T
                             Plans for                                                   with an Equipment Installment Plan for a new
                             Smartphones -                                               or upgrade-eligible existing CRU line of
                             see Section 11.4                                            service; and
                             (Additional Plans)                                          • Activate such new CRU line of Service on,
                                                                                         or migrate such existing CRU line of service
                                                                                         to, the Qualified Plan.
  Samsung Galaxy® S10 AT&T Business                   $599.99       Initial term and    During the Offer Period:
  (128GB)             Select Exclusive                              renewal term(s)      • Purchase the Qualified Device from AT&T
                      Plans for                                                          with an Equipment Installment Plan for a new
                      Smartphones -                                                      or upgrade-eligible existing CRU line of
                      see Section 11.4                                                   service; and
                     (Additional Plans)                                                  • Activate such new CRU line of Service on,
                                                                                         or migrate such existing CRU line of service
                                                                                         to, the Qualified Plan.
   Samsung Galaxy®           AT&T Business            $24.00        Initial term and    During the Offer Period:
   A10E                      Select Exclusive                       renewal term(s)      • Purchase the Qualified Device from AT&T
                             Plans for                                                   with an Equipment Installment Plan for a new
                             Smartphones -                                               or upgrade-eligible existing CRU line of
                             see Section 11.4                                            service; and
                             (Additional Plans)                                          • Activate such new CRU line of Service on,
                                                                                         or migrate such existing CRU line of service
                                                                                         to, the Qualified Plan.
     Offer subject to Equipment availability.
Island Wifi Limited _V1_SR905W_111519             AT&T and Customer Confidential Information            acda_msc_mac_2yr_06-16-2019
1-BVL062V _8554_NBSRBSE                                         Page 4 of 5                                                   v13-A
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 110 of
                                         181
               AT&T CORPORATE DIGITAL ADVANTAGE AGREEMENT — VERSION 13-A
                                                      PROGRAM DESCRIPTION

   ' Qualified Device*        Qualified Plan Equipment Price** Offer Period                  Eligibility Requirements***
  ** Price does not include applicable taxes and may not be combined with other Equipment-related discounts or other offers.

   11.4. Additional Plans

   AT&T will make available to Customer the Custom Plans described below (each a "Custom Plan"). Each Custom Plan is subject to
   additional plan-specific pricing and terms set forth in the corresponding Sales Information, as modified by AT&T from time to time
   and which is incorporated herein by reference.

           Custom Plan                 Offer Period             Eligibility Requirements                    Sales Information*
    AT&T Business Select              Initial term       New or existing CRU line with an          See Sales Information found at
    Exclusive Plans                   and renewal        eligible smartphone,feature phone or      www.att.com/bizselectexclusive
                                      term(s)            data-only Equipment (i.e., tablet,
                                                         LaptopConnect/aircard, or mobile
                                                         hotspot device)
    * Incorporated by reference into this Agreement.

11.5. AT&T Digital Concierge Credit.

   .AT&T Digital Concierge
                                  Qualified Service        Offer Period          Eligibility Requirements
    Credit Amount
            $20.00                For each new CRU         First 120 days    During the Offer Period:
                                  Service activated by     after the Effective
                                                                             •          For each new CRU Service activated by the
                                  the AT&T Digital         Date.              AT&T Digital Concierge Service with a Monthly Service
                                  Concierge Service                           Charge of $20.00 or higher during the Offer Period;
                                  with a Monthly                              and
                                  Service Charge of                          •          Activate it with a new CRU line of service in
                                  $20.00 or higher                            accordance with the corresponding Qualified Service;
                                                                              and
                                                                             •          Continue to receive in accordance with the
                                                                              corresponding Qualified Service at the time the AT&T
                                                                              Digital Concierge Credit is applied. **
    ** Each AT&T Digital Concierge Credit will appear on the applicable invoice as a "bottom of the bill" credit applied after
    application of discounts, taxes, surcharges and fees. AT&T Digital Concierge Credit shall be inclusive of credits associated with
    surcharges and fees assessed on the Service. It will take up to three (3) billing cycles after the 120 day Offer Period for each
    AT&T Digital Concierge Credit to appear.

   11.6. Activation Credits
                                   •
     Activation Credit Qualified                      Offer Period                                Eligibility Requirements
                                 ' Qualified Plan*
   •     Amount        Equipment
         $100.00      Smartphone  AT&T Business     First 120 days                  During the Offer Period:
                                  Select Exclusive  after the Effective             • Purchase the Qualified Equipment from AT&T
                                  Plans for         Date                             with an Equipment Installment Plan or other available
                                  Smartphones - see                                  smartphone installment plan installment agreement;
                                  Section 11.4                                       and
                                 (Additional Plans)                                 • Activate it with a new CRU line of service on the
                                                                                     corresponding Qualified Plan; and
                                                                                    • Each Qualified Activation must continue to be on
                                                                                     the Qualified Plan at the time the Activation Credit is
                                                                                     applied.**
   * Plan pricing and terms are set forth in the applicable Sales Information, which is incorporated by reference into the Agreement.
   ** Each Activation Credit will appear on the applicable invoice on the bottom of the bill after application of discounts, taxes,
   surcharges and fees. It will take up to three(3) billing cycles after activation for the Activation Credit to appear.

12. Incorporation of Agreement. The terms, conditions and defined terms set forth in all documents comprising the Agreement
including, without limitation, the Cover Page, this Program Description, the General Terms and Conditions, and other applicable online
terms and conditions, apply throughout all such documents.




Island Wifi Limited _V1_SR905W_111519             AT&T and Customer Confidential Information               acda_msc_mac_2yr_06-16-2019
1-BVL062V _8554_NBSRBSE                                         Page 5 of 5                                                      v13-A
  Case 1:20-cv-23741-WPD
8/24/2020
                                 Document 1-1 Entered on FLSD Docket 09/09/2020 Page 111 of
                  Spragg Law Firm Mail - SERVICE OF COURT DOCUMENT - Island Wifi Limited LLC v. AT&T Mobility Services LLC.
                                                        181

                                                                                                Jacob Spragg <jacob@spragglawfirm.com>
  tSPRAG          AI FIRM




  SERVICE OF COURT DOCUMENT - Island Wifi Limited LLC v. AT&T Mobility Services
  LLC.
  CRUZ,PATRICIA S(Legal) <pc515g@att.com>                                                                          Mon, Aug 17, 2020 at 12:36 PM
  To: "Legal Solutions(BLUE LINE Law Intake)" <intake@tbIlf.com>
  Cc: "Jacob@SpraggLawFirm.com" <Jacob@spragglawfirm.com>


    Please accept this e-mail as confirmation that no action will be taken on the account while Litigation counsel reviews the
    dispute. Hence, there is no need for an emergency hearing on your motion for injunctive relief.



    Also, I understand other employees are receiving subpoenas via e-mail. Do not contact any AT&T employee directly
    regarding this matter, as they are represented parties. Please only communicate with me until further notice. If you have
    sent any other emails to any other employees since Friday, please forward those to me.



    Thank you for your attention.



    Patricia Simone Cruz

    Assistant Vice President - Senior Legal Counsel - Litigation



    AT&T

    600 N.W. 79th Avenue, Room 684, Miami, FL 33126

    Office: 786.792.5470 I Cell: 786.452.5962 I pc515g@att.com



    MOBILIZING YOUR WORLD



    This message may contain attorney-client privileged communications and/or attorney work product. This email and any files transmitted with it
    arc AT&T property, arc confidential, and arc intended solely for the use of the individual or entity to whom this email is addressed. If you arc not
    one of the named recipient(s) or otherwise have reason to believe that you have received this message in error, please notify the sender and delete
    this message immediately from your computer. Any other usc, retention, dissemination, forwarding, printing, or copying of this email is strictly
    prohibited.



    [Quoted text hidden]
    [Quoted text hidden]

       [Quoted text hidden)
       [Quoted text hidden)

       Thank you,




https://mail.google.com/mail/u/0?ik=ea146de604&view=pt&search=all&permmsgid=msg-f%3A1675291235684561733&simpl=msg-f%3A16752912356... 1/2
  Case 1:20-cv-23741-WPD
8/24/2020
                                 Document 1-1 Entered on FLSD Docket 09/09/2020 Page 112 of
                  Spragg Law Firm Mail - SERVICE OF COURT DOCUMENT - Island Will Limited LLC v. AT&T Mobility Services LLC.
                                                        181

                                                                                     Jacob Spragg <jacob@spragglawfirm.com>
  csOrtekc-c
          -        •nrai



 SERVICE OF COURT DOCUMENT - Island Wifi Limited LLC v. AT&T Mobility Services
 LLC.
  CRUZ,PATRICIA S(Legal) <pc515g@att.com>                                                             Mon, Aug 17, 2020 at 2:01 PM
  To: "Legal Solutions(BLUE LINE Law Intake)" <intake@tbIlf.com>
  Cc: "Jacob@SpraggLawFirm.com" <Jacob@spragglawfirm.com>


    Kevin - I would like to clarify your statement:"we agree that an emergency order needs to be filed or heard at this time."
     Maybe there was a typo in your email, but AT&T does not agree that an emergency order needs to be entered or that an
    emergency motion needs to be heard at this time. The emergency motion sought an order to maintain the status quo.
    The status quo is being maintained until further notice. I am in the process of reviewing the dispute. As soon as I have a
    chance to consult with my clients, I will get back to you regarding AT&T's position regarding termination. In the meantime,
    I do agree a stay of the litigation is appropriate. Please send a draft agreed order staying litigation for my review. Thank
    you.

   [Quoted text hidden)




https://mail.google.com/mail/u/0?ik=ea146de604&view=pt&search=all&permmsgid=msg-r/03A1675296538443521062&simpl=msg-f%3A16752965384... 1/1
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 113 of
                                     181
M Gmail                                                                                 J Spragg <jacobspragg8@gmail.com>



 Fwd: Island WIFI Limited - Account 287295933298
 leo tripp <leo.tripp@myislandwifi.com>                                                             Mon, Aug 3, 2020 at 6:42 PM
 To: JacobSpragg8@gmail.com



          Forwarded message
  From: WHITE, LARRY <1w2346@att.com>
  Date: Fri, Jul 17, 2020 at 3:37 PM
  Subject: Island WIFI Limited - Account 287295933298
  To: leo.tripp@myislandwifi.com <leo.tripp@myislandwifi.com>




     •.'•-.d AT&T

   RE: 287295933298




   Dear Mr. Tripp,

   As discussed, based on your current usage AT&T has determined you are reselling service in violation of the resale
   prohibition in the AT&T Service Agreement. Specifically, Section 9 reads:



           Resale and Other Prohibited Uses. Customer and its CRUs are not permitted to resell, reproduce, retransmit, or
           disseminate Service or any other program components to third-parties whether directly or indirectly, including,
           without limitation, through machine-to-machine transmissions.



   If you have not taken actions to move reselling activity away from AT&T, the accounts will be canceled on 8/17/2020.




   Larry White
   Global Fraud Management Organization
   Senior Fraud Case Manager



   Work: 908-506-6027

   WHP: 732-310-6921
   1w2346@att.com

   Web: www.att.com/cyberaware



  "This e-mail and any files transmitted with it are AT&T property, are confidential, and are intended solely for the use of the
  individual or entity to whom this e-mail is addressed. If you are not one of the named recipient(s) or otherwise have
  reason to believe that you have received this message in error, please notify the sender and delete the message from
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 114 of
                                     181
M Gmail                                                                                 J Spragg <jacobspragg8@gmail.com>



Fwd: Island WIFI Limited - Account 287295933298
leo tripp <leo.tripp@myislandwifi.com>                                                              Mon, Aug 3, 2020 at 6:42 PM
To: JacobSpragg8@gmail.com



  -------- Forwarded message
  From: WHITE, LARRY <1w2346@att.com>
  Date: Fri, Jul 17, 2020 at 3:37 PM
  Subject: Island WIFI Limited - Account 287295933298
  To: leo.tripp@myislandwifi.com <leo.tripp@myislandwifi.com>




          AT&T

  RE: 287295933298




  Dear Mr. Tripp,

  As discussed, based on your current usage AT&T has determined you are reselling service in violation of the resale
  prohibition in the AT&T Service Agreement. Specifically, Section 9 reads:



          Resale and Other Prohibited Uses. Customer and its CRUs are not permitted to resell, reproduce, retransmit, or
          disseminate Service or any other program components to third-parties whether directly or indirectly, including,
          without limitation, through machine-to-machine transmissions.



  If you have not taken actions to move reselling activity away from AT&T, the accounts will be canceled on 8/17/2020.




  Larry White
  Global Fraud Management Organization
  Senior Fraud Case Manager



  Work: 908-506-6027

  WHP: 732-310-6921
  1w2346@att.com

  Web: www.att.com/cyberaware



  "This e-mail and any files transmitted with it are AT&T property, are confidential, and are intended solely for the use of the
  individual or entity to whom this e-mail is addressed. If you are not one of the named recipient(s) or otherwise have
  reason to believe that you have received this message in error, please notify the sender and delete the message from
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 115 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 116 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 117 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 118 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 119 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 120 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 121 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 122 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 123 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 124 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 125 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 126 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 127 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 128 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 129 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 130 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 131 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 132 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 133 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 134 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 135 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 136 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 137 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 138 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 139 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 140 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 141 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 142 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 143 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 144 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 145 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 146 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 147 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 148 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 149 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 150 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 151 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 152 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 153 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 154 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 155 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 156 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 157 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 158 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 159 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 160 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 161 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 162 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 163 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 164 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 165 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 166 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 167 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 168 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 169 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 170 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 171 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 172 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 173 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 174 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 175 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 176 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 177 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 178 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 179 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 180 of
                                     181
Case 1:20-cv-23741-WPD Document 1-1 Entered on FLSD Docket 09/09/2020 Page 181 of
                                     181
